Filed 9/15/20 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 194

John Sadek and Tammy Sadek, as surviving parents
of Andrew Sadek on behalf of all heirs-at-law,
and the Estate of Andrew Sadek,                 Plaintiffs and Appellants
      v.
Jason Weber, individually and as a Richland
County Sheriff's Deputy and Task Force Officer
of the South East Multi County Agency Narcotics
Task Force, and Richland County, North Dakota,
a political subdivision,                            Defendants and Appellees



                                No. 20190216

Appeal from the District Court of Richland County, Southeast Judicial District,
the Honorable Jay A. Schmitz, Judge.

AFFIRMED.

Opinion of the Court by Crothers, Justice, in which Chief Justice Jensen and
Justices McEvers and Tufte joined. Justice VandeWalle filed a dissenting
opinion.

Tatum O’Brien (argued) and Timothy M. O’Keeffe (appeared), Fargo, ND, for
plaintiffs and appellants.

Corey J. Quinton (argued) and Tyler S. Carlson (appeared), Fargo, ND, for
defendants and appellees.
                               Sadek v. Weber
                                No. 20190216

Crothers, Justice.

[¶1] John and Tammy Sadek, the surviving parents of Andrew Sadek, appeal
the district court’s summary judgment, dismissing their claims against Jason
Weber and Richland County. We affirm.

                                       I

[¶2] Defendant Jason Weber is a deputy with the Richland County Sheriff’s
Office and a member of the South East Multi-County Agency Narcotics Task
Force (“SEMCA”). Richland County is Weber’s employer and a participating
agency in SEMCA. In 2013 Andrew Sadek was a student at the North Dakota
State College of Science.

[¶3] In April 2013, two confidential informants purchased small quantities of
marijuana from Andrew Sadek on two occasions. On November 21, 2013,
officers searched Sadek’s dorm room and found a marijuana grinder. At the
time of the search, Weber informed Sadek about the felony charges he could
face for the two April 2013 marijuana deliveries and told him he could either
take the charges or sign up to work as a confidential informant.

[¶4] On November 22, 2013, Sadek met with Weber to discuss becoming a
confidential informant. During the interview Weber told Sadek that he was
facing two felony charges and one misdemeanor charge. Weber told Sadek the
felony charges could result in up to 40 years in prison and a “good possibility”
existed he would get some prison time if he did not act as a confidential
informant. Weber stated “a lot of this could go away” in exchange for his work
as a confidential informant. Sadek agreed to work as a confidential informant,
signing a Cooperating Individual Agreement. Weber told Sadek it was
important for him not to tell anyone, including other law enforcement, that he
was working as an informant.

[¶5] By January 2014 Sadek did three controlled buys of marijuana from two
people, but subsequently lost contact with Weber. In April 2014, Weber


                                       1
contacted Sadek, stating that he would pursue the felony charges on the April
2013 drug sales unless Sadek lined up additional buys and that Sadek should
ask around if he did not know anyone wanting to buy marijuana. Weber gave
Sadek a deadline of May 1, 2014, to get the next deal done.

[¶6] On May 1, 2014, Sadek was reported missing. On June 27, 2014, a body
was found in the Red River, later identified as Sadek. When his remains were
found, his backpack was tied to him and was full of rocks. The coroner
determined Sadek died of a gunshot wound to the head, but the range of fire
was not determined. No determination was made whether the cause of death
was homicide, suicide or accidental.

[¶7] The Sadeks sued Weber and Richland County, asserting claims of deceit
and negligence. They alleged his death was directly related to his role as a
confidential informant. Weber and Richland County moved for summary
judgment seeking dismissal of the claims.

[¶8] The district court granted summary judgment in favor of Weber and
Richland County and dismissed the case. The court concluded summary
judgment was proper on the Sadeks’ claims for deceit because the alleged
misrepresentation was a prediction of a future event and was not actionable as
a matter of law. The court also granted summary judgment on the Sadeks’
negligence claims, concluding no evidence established the Defendants’ conduct
proximately caused Andrew Sadek’s death.

[¶9] In granting summary judgment on the negligence claims, the district
court held triable issues of fact existed on both whether Weber and Richland
County owed a duty of care to Andrew Sadek under N.D.C.C. § 32-12.1-03(3)(g)
(providing for potential liability of a political subdivision or its employee under
circumstances in which a “special relationship” can be established between the
political subdivision and the injured party), and on the applicable standard of
care in deciding whether Weber’s actions in recruiting and supervising Andrew
Sadek as a confidential informant constituted negligence or gross negligence.
The district court concluded summary judgment was proper because no
evidence created a triable issue of fact about whether Andrew Sadek’s death


                                        2
resulted from the Defendants’ alleged negligence in assessing the dangers
posed to him as a confidential informant, and in training, warning, and
supervising him in that role. The court essentially concluded no evidence
established the Defendants’ conduct proximately caused Andrew Sadek’s
death.

[¶10] Although the Sadeks only appealed from the order granting summary
judgment, a subsequent consistent judgment of dismissal was entered. “An
order granting summary judgment is not appealable[; however, an] attempted
appeal from the order granting summary judgment will . . . be treated as an
appeal from a subsequently entered consistent judgment, if one exists.”
Farmers Union Oil Co. v. Smetana, 2009 ND 74, ¶ 7, 764 N.W.2d 665 (citations
omitted); see also Ortega v. Sanford Bismarck, 2019 ND 133, ¶ 8, 927 N.W.2d
872. Because a consistent judgment was entered, we treat the Sadeks’ appeal
as one from the judgment.

                                     II

[¶11] Our standard for reviewing the district court’s summary judgment
decision is well established:

           “Summary judgment is a procedural device for the prompt
     resolution of a controversy on the merits without a trial if there
     are no genuine issues of material fact or inferences that can
     reasonably be drawn from undisputed facts, or if the only issues to
     be resolved are questions of law. A party moving for summary
     judgment has the burden of showing there are no genuine issues
     of material fact and the moving party is entitled to judgment as a
     matter of law. In determining whether summary judgment was
     appropriately granted, we must view the evidence in the light most
     favorable to the party opposing the motion, and that party will be
     given the benefit of all favorable inferences which can reasonably
     be drawn from the record.”

Ortega, 2019 ND 133, ¶ 9 (quoting Johnson v. Bronson, 2013 ND 78, ¶ 9, 830
N.W.2d 595).




                                     3
[¶12] Under N.D.R.Civ.P. 56, summary judgment is proper when a party
bearing the burden of proof at trial fails to establish the existence of a material
factual dispute on an essential element of the claim. Ortega, 2019 ND 133,
¶ 10. When the party resisting a summary judgment motion presents no
pertinent evidence on an essential element, it is presumed no such evidence
exists. Id. The district court’s decision granting summary judgment presents a
question of law, which this Court reviews de novo on the entire record. Id.

                                       III

[¶13] The Sadeks argue the district court erred in granting summary judgment
dismissing their deceit claims.

[¶14] “In contrast to fraud, deceit is not an action dependent on a contract; it
is a tort cause of action, and allows recovery of damages upon proof of an
affirmative misrepresentation or suppression of material facts.” Bakke v. Magi-
Touch Carpet One Floor & Home, Inc., 2018 ND 273, ¶ 20, 920 N.W.2d 726; see
also N.D.C.C. §§ 9-10-02, 9-10-03. Under N.D.C.C. § 9-10-03, “[o]ne who
willfully deceives another with intent to induce that person to alter that
person’s position to that person’s injury or risk is liable for any damage which
that person thereby suffers.” A “deceit” under this section means:

      “1. The suggestion as a fact of that which is not true by one who
      does not believe it to be true;

      2. The assertion as a fact of that which is not true by one who has
      no reasonable ground for believing it to be true;

      3. The suppression of a fact by one who is bound to disclose it, or
      who gives information of other facts which are likely to mislead for
      want of communication of that fact; or

      4. A promise made without any intention of performing.”

N.D.C.C. § 9-10-02. See Kuntz v. State, 2019 ND 46, ¶¶ 43-45, 923 N.W.2d 513.

[¶15] Claims for both fraud and deceit require the same degree of specificity in
pleadings under N.D.R.Civ.P. 9(b). Kuntz, 2019 ND 46, ¶ 51. As with deceit, in


                                        4
the context of fraud mere opinion or predictions of future events are not
actionable. See Kary v. Prudential Ins. Co. of Am., 541 N.W.2d 703, 705-06
(N.D. 1996); Sperle v. Weigel, 130 N.W.2d 315, 320 (N.D. 1964). While a past
or present false representation of a material fact must exist, “a mere expression
of an opinion in the nature of a prophecy as to the happening or non-happening
of a future event is not actionable.” Sperle, at 320.

[¶16] In dismissing the Sadeks’ deceit claim, the district court concluded
Weber’s state of mind was irrelevant because the alleged misrepresentation
constitutes a prediction of a future event and was not actionable as a matter of
law. The court rejected the Sadeks’ contention that Weber made other
misrepresentations to Andrew Sadek, concluding they failed to comply with
N.D.R.Civ.P. 9(b), requiring the complaint to “state with particularity the
circumstances constituting fraud.” The court noted the only misrepresentation
alleged in the complaint was Weber’s opinion or prediction about whether
Andrew Sadek might be sentenced to prison if the felony charges were actually
filed sometime in the future.

[¶17] The Sadeks argue the district court erred in concluding their deceit
claims were not pled with sufficient particularity under N.D.R.Civ.P. 9(b) and
the court improperly disregarded all the evidence of misrepresentations made
by Weber to Andrew Sadek. They contend the complaint, read in its entirety,
establishes the deceit claim based on the Defendants’ breach of their obligation
to work honestly with Andrew Sadek. They assert the complaint’s allegations
provide the Defendants’ failures and the creation of danger and heightened
risk of harm, which show breach of their obligations.

[¶18] The Sadeks concede the only specific accusation in the complaint’s deceit
section was Weber’s prediction about whether Andrew Sadek might be
sentenced to prison. However, they contend the complaint in its entirety
addresses other breached obligations. They assert Weber misrepresented facts
about what Andrew Sadek would be required to do as a confidential informant.
The Sadeks contend that in light of the “special relationship,” these promises
and lies also constitute deceit. While they argue the deceit claims were



                                       5
sufficiently pled, to the extent they did not comply with N.D.R.Civ.P. 9(b), they
request an opportunity to amend their complaint under N.D.R.Civ.P. 15.

[¶19] Based on our review of this record, including the complaint in its
entirety, Weber’s assertions to Andrew Sadek that there was a “good
possibility” he would serve time in prison for the felony charges of delivery of
a controlled substance if he did not work as a confidential informant was an
opinion or a prediction of future events, and not actionable as deceit. To the
extent the Sadeks broadly contend the Defendants breached other obligations
to Andrew Sadek as constituting their claims for deceit, the heightened
pleading requirements and specificity required under N.D.R.Civ.P. 9(b) were
not met.

[¶20] The district court did not err in dismissing the Sadeks’ claims for deceit.

                                      IV

[¶21] The Sadeks argue the district court erred by granting the Defendants’
motion for summary judgment on their negligence claims. The dispositive
question here is whether the Sadeks presented sufficient evidence to create a
genuine issue of material fact for trial on whether the Defendants’ conduct
proximately caused Andrew Sadek’s death.

[¶22] Actionable negligence “consists of a duty on the part of an allegedly
negligent person to protect the plaintiff from injury, a failure to discharge the
duty, and a resulting injury proximately caused by the breach of the duty.”
Diegel v. City of West Fargo, 546 N.W.2d 367, 370 (N.D. 1996) (citing Rawlings
v. Fruhwirth, 455 N.W.2d 574, 576 (N.D. 1990); Carlson Homes, Inc. v.
Messmer, 307 N.W.2d 564, 566 (N.D. 1981)) (emphasis added). “Summary
judgment is rarely appropriate in negligence actions.” Ortega, 2019 ND 133,
¶ 10 (quoting Arneson v. City of Fargo, 303 N.W.2d 515, 517 (N.D. 1981)).

[¶23] Here, the district court concluded no evidence was presented showing
Andrew Sadek’s death resulted from the Defendants’ alleged negligence in
assessing the dangers posed to him as a confidential informant; in training,
warning, and supervising him in that role; or that he died from a hazard posed


                                       6
by his activities as a confidential informant. The court reasoned that “[e]ven
assuming Andrew committed suicide because he was distraught over the fact
of being a confidential informant (and his motivation cannot be known), his
death did not result ‘in a natural and continuous sequence’ from the
defendants’ alleged negligence in supervising Andrew’s activities.” The court
concluded no evidence established the Defendants’ conduct proximately caused
his death. The court explained:

            “The plaintiffs have not produced any evidence upon which
     a trier of fact could reasonably find that Andrew’s death was
     proximately caused by the defendant’s negligence. . . . The stark
     reality of this case is that there is not, and perhaps can never be,
     any evidence of how, when, where, or why Andrew Sadek died. The
     plaintiffs acknowledge that they do not know of any evidence as to
     what Andrew did after leaving his dorm at 2:05 a.m. on May 1,
     2014, or why or how his body ended up in the Red River. There is
     undisputed evidence that Andrew had not done any work for
     SEMCA for several months prior to his disappearance, and there
     is no evidence that he engaged in any kind of drug transaction on
     the night of his disappearance. Therefore, there is no evidence
     upon which to draw any reasonable inference that his death
     resulted from some negligent act of the defendants.”

[¶24] Generally, “[w]hether a breach of a duty is the proximate cause of an
injury depends on the facts and circumstances of each case.” Botner v.
Bismarck Parks & Recreation Dist., 2010 ND 95, ¶ 10, 782 N.W.2d 662 (citation
omitted). This Court has explained:

     “A proximate cause is a cause which, as a natural and continuous
     sequence, unbroken by any controlling intervening cause, produces
     the injury, and without which it would not have occurred. Jones v.
     Ahlberg, 489 N.W.2d 576, 581 (N.D. 1992). The negligence of two
     or more persons may contribute concurrently as the proximate
     cause of an injury, and to be a proximate cause of an injury, a
     person’s conduct need not be the last cause nor the sole cause of an
     injury. Id. To warrant a finding that a person’s conduct is the
     proximate cause of an injury, the injury must be the natural and
     probable result of the conduct and must have been foreseen or



                                      7
      reasonably anticipated by that person as a probable result of the
      conduct. Id. at 581-82.”

Kimball v. Landeis, 2002 ND 162, ¶ 7, 652 N.W.2d 330 (emphasis added). A
plaintiff also must prove a defendant’s conduct “was more probably the cause
of the injury”:

      “[I]f from the plaintiff’s evidence it is as probable that the injury
      and damage of which the plaintiff complains resulted from a cause
      for which the defendant is not responsible as it is that such injury
      and damage resulted from a cause for which the defendant would
      be responsible, a prima-facie case of proximate cause has not been
      made and the plaintiff cannot recover, since plaintiff’s recovery
      must be based upon more than mere speculation.”

Barbie v. Minko Constr., Inc., 2009 ND 99, ¶ 11, 766 N.W.2d 458 (quoting
Investors Real Estate Trust Props., Inc. v. Terra Pac. Midwest, Inc., 2004 ND
167, ¶ 9, 686 N.W.2d 140). Proximate cause is usually a question of fact.
Landeis, at ¶ 7. However, “issues of fact may become questions of law if
reasonable persons could reach only one conclusion from the facts.” Id.

[¶25] The Sadeks argue the district court erred in concluding no triable issue
of fact exists regarding proximate cause. They assert sufficient evidence was
presented in response to the summary judgment motion showing Andrew
Sadek’s death was a direct result of his work as a confidential informant for
Weber and SEMCA. They argue the court erred by failing to view all evidence
in the light most favorable to them on their negligence claim.

[¶26] The Sadeks assert their expert’s opinion and other evidence shows
Andrew Sadek was coerced and pressured and establishes his death was
caused by SEMCA’s “many failures.” The evidence includes text messages
between Weber and Andrew Sadek which the Sadeks contend support the
contention the Defendants’ behavior and conduct caused or clearly contributed
to his death. They contend the evidence shows that Defendants placed Andrew
Sadek in an extremely dangerous role of informant and investigator, in
violation of national and professional standards, and that Defendants failed to
provide Andrew Sadek with requisite training, warning, and protection. They


                                       8
assert Defendants negligently “chased and pursued” Andrew Sadek, placing
him in an “impossible” situation from which death, or serious injury, was
foreseeable as the probable result.

[¶27] Weber and Richland County respond that the district court properly
dismissed the negligence claims as a matter of law. They assert the court
properly held no competent, admissible evidence was submitted as to what,
when, where, why, or how Andrew Sadek died and the plaintiffs’ case is based
on speculation. They also assert the expert’s opinion is improper as a matter of
law to establish the necessary facts. They assert that an “enormous” degree of
speculation as to the cause of Andrew Sadek’s death is necessary to find the
Defendants are liable and that reasonable minds can only conclude there is no
evidence that Andrew Sadek’s death was caused by his acting as a confidential
informant or that his death was caused by the Defendants’ action or inaction.

[¶28] On this record, insufficient evidence establishes that the Defendants’
conduct proximately caused the death of Andrew Sadek. Rather, the evidence
only presents a timeline of events and a request that a jury be allowed to
speculate what happened as a result of that string of events.

[¶29] From November 2013 until January 2014, it was undisputed that
Andrew Sadek did three controlled buys of marijuana from two different
people, but that he then lost contact with Weber. In April 2014, Weber sent
Sadek the following text message: “You need to get something lined up or I am
going to charge you out. There is a lot of dope on campus. Ask around if you
don’t know anyone. We need to get these done.” Sadek responded “Okay[.]” On
April 17, Weber again texted Sadek: “You have until May 1 to get the next deal
done. Otherwise I will cut warrants for your arrest on your deliveries.” Andrew
Sadek was reported missing on May 1, 2014.

[¶30] It is unknown where Andrew Sadek was going and what he was planning
on doing when he left his dorm room the night of May 1, 2014. It is also
unknown where Andrew Sadek died, when he died, or whether he was killed
by another. Apart from the fact Andrew Sadek was killed by a gunshot to the
head, no evidence shows what happened between when Andrew Sadek left his


                                       9
dorm on the night of May 1, 2014, and the time his body was discovered on
June 27, 2014. There is no evidence Andrew Sadek’s disappearance and death
occurred during a controlled buy, and no evidence suggests that prior to his
disappearance anyone knew he was a confidential informant. While Weber told
Andrew Sadek he needed to complete a controlled purchase by May 1, 2014,
there is no evidence Andrew Sadek was performing actions as an informant at
the time of his disappearance or death.

[¶31] Because so little is known about the circumstances of Andrew Sadek’s
death, the possibilities as to how and when he died and who may be responsible
for his death are manifest. Due to the lack of available evidence to suggest how,
when, or even where Andrew Sadek died, a conclusion that his death was
proximately caused by Defendants’ acts or omissions would be based on
speculation.

[¶32] The district court did not err in dismissing the Sadeks’ negligence claims
as a matter of law.

                                       V

[¶33] We have considered the parties’ remaining arguments and deem them to
be without merit or unnecessary to our opinion. The judgment is affirmed.

[¶34] Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte
      Jon J. Jensen, C.J.

VandeWalle, Justice, dissenting.
[¶35] I respectfully dissent. I believe the Sadeks presented sufficient evidence
to create a genuine issue of material fact for trial on whether the defendants’
conduct was a proximate cause of Andrew Sadek’s death.

[¶36] “Summary judgment is inappropriate if neither party is entitled to
judgment as a matter of law or if reasonable differences of opinion exist as to
the inferences to be drawn from the undisputed facts.” Markgraf v. Welker,
2015 ND 303, ¶ 10, 873 N.W.2d 26 (citation omitted). “A proximate cause is a

                                       10
cause that, as a natural and continuous sequence unbroken by any controlling
intervening cause, produces the injury, and without it the injury would not
have occurred.” Miller v. Diamond Res., Inc., 2005 ND 150, ¶ 10, 703 N.W.2d
316. “The negligence of two or more parties may contribute concurrently as the
proximate cause of an injury, and a person’s conduct need not be the last cause
nor the sole cause of an injury to be a proximate cause of the injury.” Id. “The
determination of proximate cause is generally a question of fact.” Id.

[¶37] Both the majority and the district court focus on “speculation”
surrounding Andrew Sadek’s death. However, a jury can be instructed not to
speculate. I also note in some older cases, this Court has held the law would
not presume suicide. See Trihub v. City of Minot, 23 N.W.2d 753, 756 (N.D.
1946) (“The law does not presume suicide or the commission of a crime. With
no eye witnesses produced, plaintiff’s case rests upon the circumstances shown.
If from such circumstances reasonable men may draw different conclusions,
one of which favors the plaintiff, then the case should be submitted to the jury.”
(citations omitted).); Rober v. Northern Pac. Ry. Co., 142 N.W. 22, 24-25 (N.D.
1913) (holding in a wrongful death action with no eyewitnesses, plaintiff was
entitled to presumption that deceased was in the exercise of reasonable care
and presumption deceased had not committed suicide); see also N.D.C.C. § 31-
11-03(4) (providing “disputable presumption” that “a person takes ordinary
care of that person’s own concerns”). Here, the district court held triable issues
of fact existed both on whether Weber and Richland County owed a duty of care
to Andrew Sadek under N.D.C.C. § 32-12.1-03(3)(g) and on the applicable
standard of care to decide whether Weber’s actions in recruiting and
supervising Andrew Sadek as a confidential informant constituted negligence
or gross negligence. I believe the close proximity in time between the May 1
deadline set by Weber, coupled with Weber’s texts threatening Sadek with
imminent felony charges, and the date Sadek went missing is sufficient to
allow a factfinder to draw a reasonable inference that the defendants’ conduct
was a proximate cause of his death.




                                       11
[¶38] Viewing the evidence in the light most favorable to the Sadeks, I believe
summary judgment was inappropriate because genuine issues of material fact
exist. Therefore, I dissent.

[¶39] Gerald W. VandeWalle




                                      12